DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claim 1 the limitation	detecting a seasonal pattern in the time series;  	performing a statistical analysis of the time series;  	selecting a modeler from among a plurality of different modelers based on results of the statistical analysis;  	utilizing the selected modeler to generate a threshold based on the seasonal pattern;  	monitoring the metric associated with the computing resource to determine whether the metric exceeds the threshold;  and 	providing an indication based at least on determining that the metric exceeds the 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 

-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to indicate a metric. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining a time series of data values corresponding to a metric associated with a computing resource” is viewed as insignificant extrasolution activity as mere data gathering in an conventional way and, therefore, does not provide an inventive concept.  Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Saini (US 2018/0039898 A1)	He (US 2016/0364745 A1)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to 

	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to indicate a metric. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining a time series of data values corresponding to a metric associated with a computing resource” is viewed as insignificant extrasolution activity as mere data gathering in an conventional way and, therefore, does not provide an inventive concept.  Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Saini (US 2018/0039898 A1)	He (US 2016/0364745 A1)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  

	Claims 2-8, 10-15, 17-20 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7, 13-15, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
	However the specification fails to teach how these limitations are accomplished.  One of ordinary skill in the art would not know what values the selectively assigning data values are, or how to generate a bin-based time series based on the assigned data values, or how to determine a bin-based threshold based on the bin0based time series, or how to combining each of the bin-based thresholds.	As stated in Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997), “It is not sufficient for purposes of the written description requirement of § 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose.”	A claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-6, 7, 9-15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 2, 3, 10, 11, 17, 18 recite	“low dispersion-based modeler”.  The term low dispersion is a relative term which renders the claim indefinite.  The term low dispersion is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.	Claims 3, 11, 18 recite	“relatively constant” and “relatively high variance”. The term relatively is a relative term which renders the claim indefinite.  The term relatively is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner notes that the specification If time series and/or seasonal pattern 246 is relatively variable (e.g., has a sinusoidal pattern, high variance, etc.).  However a sinusoidal pattern does not mean relatively variable, but would depend on the relationship between the amplitude and frequency.  If the amplitude is “relatively small” 
	Claims 5, 13, 20 recites 	selectively assigning data values from the time series to the bin;  	generating a bin-based time series based on the assigned data values for the bin;  and 	determining a bin-based threshold based on the bin-based time series;  and	combining each of the bin-based thresholds to generate the threshold.
	However it is not clear how these limitations are accomplished.  One of ordinary skill in the art would not know what values the selectively assigning data values are, or how to generate a bin-based time series based on the assigned data values, or how to determine a bin-based threshold based on the bin0based time series, or how to combining each of the bin-based thresholds.	Claims 6, 14 recite	decomposing the seasonal pattern from the time series to obtain residual data associated with the time series;	applying a Box-Cox transform to the residual data to stabilize a variance of the residual data to generate transformed residual data;	determining a transformed residual data-based threshold based on the transformed residual data;	applying an inverse Box-Cox transform to the transformed residual data-based 

	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saini (US 2018/0039898 A1).

	With respect to Claim 1 Saini teaches	A method, comprising: 	obtaining a time series of data values corresponding to a metric associated with a computing resource (See Abstract and Para[0001]);  	detecting a seasonal pattern in the time series (See Para[0001]);  	performing a statistical analysis of the time series (See Para[0019]);  	utilizing the selected modeler to generate a threshold based on the seasonal pattern (See Para[0053]);  	monitoring the metric associated with the computing resource to determine (See Para[0053]);  and 	providing an indication based at least on determining that the metric exceeds the threshold. (See Fig 5 Component 540)	However Saini is silent to the language of	selecting a modeler from among a plurality of different modelers based on results of the statistical analysis 	Nevertheless it would have been obvious to one of ordinary skill in the art	selecting a modeler from among a plurality of different modelers based on results of the statistical analysis	because Saini teaches 	(See Para[0004] The technology can automatically determine the prominent seasonal patterns and select a seasonal pattern therefrom to set a seasonal period for a predictive model.)	Therefore one of ordinary skill in the art may view setting a seasonal period for a predictive model as selecting a model with among different modelers that would have different seasonal periods);	With respect to Claim 2 Saini teaches	The method of claim 1, 	wherein the plurality of different modelers comprises at least one of: a low dispersion-based modeler (See Para[0051]  Examiner views that filtered data is low dispersion and thus a model based on filtered data is viewed as a low dispersion-based modeler); a seasonal adjusted boxplot-based modeler;  or a Box-Cox transformation-(See Para[0051]);  	based at least on determining that the data values of the time series are relatively constant, selecting the low dispersion-based modeler (See Para[0051]);  and 	based at least on determining that the data values of the time series have a relatively high variance, selecting one of the seasonal adjusted boxplot-based modeler or the Box-Cox transformation-based modeler. 	With respect to Claim 4 Saini teaches	The method of claim 3, 	wherein said selecting one of the seasonal adjusted boxplot-based modeler or the Box-Cox transformation-based modeler comprises: 	determining whether the data values of the time series comprise non-positive values;  	based at least on determining that the data values of the time series comprise non-positive values, selecting the seasonal adjusted boxplot-based modeler;  and 	based at least on determining that the data values of the time series do not comprise non-positive values, selecting the Box-Cox transformation-based modeler. 	Examiner notes selecting one of the seasonal adjusted boxplot-based modeler or (See Fig 5 Component 540). 	With respect to Claim 9 Saini teaches	A system, comprising: 	at least one processor circuit (See Para[0035]);  and 	at least one memory that stores program code configured to be executed by the at least one processor circuit (See Para[0035]), the program code comprising: 	a monitor configured to obtain a time series of data values corresponding to a metric associated with a computing resource (See Abstract and Para[0001]);  	a seasonality detector configured to detect a seasonal pattern in the time series(See Para[0001]);  and 	a model selector configured to: 	perform a statistical analysis of the time series (See Para[0019]);  and 	the monitor further configured to monitor the metric associated with the computing resource to determine whether the metric exceeds the threshold(See Para[0053]), and providing an indication based at least on determining that the metric exceeds the threshold. (See Fig 5 Component 540) 	However Saini is silent to the language of	select a modeler from among a plurality of different modelers based on results of the statistical analysis, the selected modeler being utilized to generate a threshold based on the seasonal pattern;  	Nevertheless it would have been obvious to one of ordinary skill in the art	select a modeler from among a plurality of different modelers based on results of the statistical analysis, the selected modeler being utilized to generate a threshold based on the seasonal pattern;  	because Saini teaches 	(See Para[0004] The technology can automatically determine the prominent seasonal patterns and select a seasonal pattern therefrom to set a seasonal period for a predictive model.)	Therefore one of ordinary skill in the art may view setting a seasonal period for a predictive model as selecting a model with among different modelers that would have different seasonal periods);	With respect to Claim 10 Saini teaches	The system of claim 9, 	wherein the plurality of different modelers comprises at least one of: a low dispersion-based modeler (See Para[0051]  Examiner views that filtered data is low dispersion and thus a model based on filtered data is viewed as a low dispersion-based modeler);  a seasonal adjusted boxplot-based modeler;  or a Box-Cox transformation-based modeler. 	With respect to Claim 11	The system of claim 9, 	wherein the model selector is further configured to: 	determine whether the data values of the time series are relatively constant or have a relatively high variance (See Para[0051]);  	based at least on determining that the data values of the time series are relatively constant, select the low dispersion-based modeler(See Para[0051]);  and 	based at least on determining that the data values of the time series have a relatively high variance, select one of the seasonal adjusted boxplot-based modeler or the Box-Cox transformation-based modeler. 	With respect to Claim 16 Saini teaches	A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor, perform a method, the method comprising: (See Para[0035])	obtaining a time series of data values corresponding to a metric associated with a computing resource (See Abstract and Para[0001]);  	detecting a seasonal pattern in the time series(See Para[0001]);  	performing a statistical analysis of the time series  (See Para[0019]);	utilizing the selected modeler to generate a threshold based on the seasonal (See Para[0053]);  ;  	monitoring the metric associated with the computing resource to determine whether the metric exceeds the threshold(See Para[0053]);  ;  and 	providing an indication based at least on determining that the metric exceeds the threshold. (See Fig 5 Component 540)	However Saini is silent to the language of	selecting a modeler from among a plurality of different modelers based on results of the statistical analysis;  	Nevertheless it would have been obvious to one of ordinary skill in the art	selecting a modeler from among a plurality of different modelers based on results of the statistical analysis	because Saini teaches 	(See Para[0004] The technology can automatically determine the prominent seasonal patterns and select a seasonal pattern therefrom to set a seasonal period for a predictive model.)	Therefore one of ordinary skill in the art may view setting a seasonal period for a predictive model as selecting a model with among different modelers that would have different seasonal periods);	With respect to Claim 17 Saini teaches	The computer-readable storage medium of claim 16, 	wherein the plurality of different modelers comprises at least one of: a low dispersion-based modeler (See Para[0051]  Examiner views that filtered data is low dispersion and thus a model based on filtered data is viewed as a low dispersion-based modeler);  a seasonal adjusted boxplot-based modeler;  or a Box-Cox transformation-based modeler. 	With respect to Claim 18 Saini teaches	The computer-readable storage medium of claim 17, 	wherein the selecting comprises: determining whether the data values of the time series are relatively constant or have a relatively high variance(See Para[0051]);  ;  	based at least on determining that the data values of the time series are relatively constant, selecting the low dispersion-based modeler(See Para[0051])  ;  and based at least on determining that the data values of the time series have a relatively high variance, selecting one of the seasonal adjusted boxplot-based modeler or the Box-Cox transformation-based modeler. 	With respect to Claim 19 Saini teaches	The computer-readable storage medium of claim 18, 	wherein said selecting one of the seasonal adjusted boxplot-based modeler or the Box-Cox transformation-based modeler comprises: 	determining whether the data values of the time series comprise non-positive values;  	based at least on determining that the data values of the time series comprise non-positive values, selecting the seasonal adjusted boxplot-based modeler;  and	based at least on determining that the data values of the time series do not .


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saini (US 2018/0039898 A1) as applied to claim 11 above, and further in view of He (US 2016/0364745 A1).

	With respect to Claim 12 Saini is silent to the language of	The system of claim 11, 	wherein the model selector is further configured to: determine whether the data values of the time series comprise non-positive values;  	based at least on determining that the data values of the time series comprise non-positive values, select the seasonal adjusted boxplot-based modeler;  and 	based at least on determining that the data values of the time series do not comprise non-positive values, select the Box-Cox transformation-based modeler.	Nevertheless He teaches	wherein the model selector is further configured to: determine whether the data values of the time series comprise non-positive values (See Para[0070]-[0071]);  (See Para[0070]-[0071]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Saini and select the Box-Cox transformation-based modeler based at least on determining that the data values of the time series do not comprise non-positive values such as that of He.	One of ordinary skill would have been motivated to modify Saini, because such a selection would remedy such issues, including over-dispersion of results and zero count adjustment. 

	Examiner notes prior art could not be applied to Claims 5-7, 13-15, 20 due to the 35 U.S.C. §112 Rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863